     Case 2:19-cv-02065-RFB-EJY Document 33 Filed 08/10/21 Page 1 of 2



 1    NATALIE C. LEHMAN, ESQ.
      Nevada Bar No. 12995
 2    FIDELITY NATIONAL LAW GROUP
      8363 W. Sunset Road Ste. 120
 3    Las Vegas, Nevada 89113
      Tel: (702) 667-3000
 4    Fax: (702) 938-8721
      Email: Natalie.Lehman@fnf.com
 5    Attorneys for Defendant Chicago Title
      of Nevada, Inc.
 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8
      HILLCREST INVESTMENTS, LTD., a foreign
 9    corporate; HILLCREST PROJECTS, LLC, a
      foreign limited liability company,                      CASE NO.: 2:19-cv-02065-RFB-EJY
10
                     Plaintiff,
11
      v.                                                      STIPULATION AND ORDER
12                                                            EXTENDING TIME FOR
      CHICAGO TITLE COMPANY OF NEVADA,                        DEFENDANT TO RESPOND TO
13    INC., a Nevada Corporation,                             PLAINTIFFS’ MOTION TO
                                                              AMEND PLAINTIFFS’
14                   Defendant.                               COMPLAINT (ECF NO. 31)
                                                              [First Request]
15

16          Plaintiffs HILLCREST INVESTMENTS, LTD. and HILLCREST PROJECTS, LLC, by

17   and through their counsel of record, Mitchell S. Bisson, Esq., of the Law Offices of Mitchell S.

18   Bisson, and Defendant CHICAGO TITLE OF NEVADA, INC., by and through its counsel of

19   record, Natalie C. Lehman, Esq. of Fidelity National Law Group, hereby jointly submit this

20   stipulation and order to extend Defendant’s deadline to file its response to Plaintiffs’ Motion to

21   Amend Plaintiffs’ Complaint [ECF No. 31] from August 23, 2021 to September 10, 2021.

22                                       [Continued on next page]

23

24

25

26

27

28

                                                     1
         Case 2:19-cv-02065-RFB-EJY Document 33 Filed 08/10/21 Page 2 of 2



     1             This is the parties’ first request for an extension of these deadlines. This request is made

     2   in good faith and is not intended to cause any delay or prejudice to any party. The parties request

     3   this extension regarding Plaintiffs’ Motion to Amend Plaintiffs’ Complaint to accommodate an

     4   upcoming change of counsel for Defendant. The undersigned counsel for Defendant will be

     5   leaving the firm as of August 13, 2021, and her replacement will not be onboarded until early

     6   September. Fidelity National Law Group’s Las Vegas office is ordinarily a two-attorney office

     7   and will be reduced to a single attorney during the next few weeks.

     8          Respectfully submitted this 10th day of August, 2021.

     9   LAW OFFICES OF                               FIDELITY NATIONAL LAW GROUP
    10   MITCHELL S. BISSON

    11   /s/ Mitchell S. Bisson, Esq.                 /s/ Natalie C. Lehman, Esq.
         MITCHELL S. BISSON, ESQ.                     NATALIE C. LEHMAN, ESQ.
    12   NV Bar No. 11920                             NV Bar No. 12995
         911 N. Buffalo Dr., Ste. 201                 8363 W. Sunset Rd., Ste. 120
    13   Las Vegas, Nevada 89145                      Las Vegas, NV 89113
    14   (702) 602-4990                               (702) 667-3000
         Attorneys for Plaintiff                      Attorneys for Defendant
    15

    16                                                   ORDER

    17          Based upon the stipulation of the parties, and good cause appearing,

    18
                                                      IT IS SO ORDERED:
    19

    20                                                ___________________________________
,




                                                      UNITED STATES MAGISTRATE JUDGE
    21
                                                              August 10, 2021
                                                      DATED: __________________________
    22

    23

    24

    25

    26

    27

    28

                                                          2
